Title: To George Washington from William Heath, 3 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Newburgh June 3. 1783.
                  
                  Enclosed I have the honor to report to your excellency the returns of the regiments of infantry in the Massachusetts line of the army, which have been made conformably to the general order of yesterday.  The 8. regiment is doing duty on the lines—notice has been given to the regiment, but return is not yet received.  The regiments of the line are so nearly equal, that it is almost certain the 8. regiment is not ten men more or less than the other regiments of the line, which cannot occasion any uncertainty of consequence in determining what number of regiments can be formed by the men who are not entitled to furloughs.  The number of men who will remain, are sufficient to form four complete regiments—at first, they may probably rather exceed the establishment, but as there are in each regiment a number of men totally unfit for service, the four regiments will be immediately reduced to the establishment, or below it.
                  If it be your excellency’s pleasure that four regiments be formed—and will do me the honor to signify such your approbation—I will tomorrow call upon the officers of the line to form four corps of officers by agreement; or, in case they cannot agree, by lot or seniority, as your excellency may think most eligible.  I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant.
                  
                     W. Heath M. Genl
                  
                  
                     P.S.  A state of the 8. regiment, as it stood at the last inspection is applied for—if obtained shall be sent in the morning.
                  
                  
                     W.H.
                     
                  
               